RESUBMIT HLD-008                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-2314
                                       ___________

                          IN RE: THOMAS JAMES CLAUSO,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 2-12-cv-03969)
                      ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  August 5, 2015
          Before: Chief Judge MCKEE, GARTH and BARRY, Circuit Judges

                           (Opinion filed: September 16, 2015)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Petitioner Thomas James Clauso filed a petition for a writ of mandamus on May

25, 2015. See Fed. R. App. P. 21. In that petition and subsequent motions, Clauso

requested that we (1) prompt the District Court to rule on an outstanding motion in his 28

U.S.C. § 2254 proceeding, (2) provide equitable relief addressing certain conditions of


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
his state incarceration, and (3) address the merits of his § 2254 petition. We invited the

District Court to respond to Clauso’s petition and held his other motions in abeyance

pending resolution of his mandamus petition. On July 30, 2015, the District Court

entered an opinion and order that addressed and dismissed Clauso’s outstanding habeas

petition for lack of jurisdiction under 28 U.S.C. § 2244(b).

       Because the District Court has now resolved Clauso’s outstanding action, his

mandamus petition must be dismissed as moot to the extent it was predicated on delay by

the District Court. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698–99 (3d

Cir. 1996).

       We will also deny Clauso’s requests for equitable relief because they fall outside

the scope of our authority in a mandamus proceeding. The purpose of the writ of

mandamus is to compel a lower court to perform its duty. See In re Patenaude, 210 F.3d

135, 140 (3d Cir. 2000) (citation omitted). Clauso’s motions, however, are not directed

at a lower federal court. Rather, he requests that this Court require state prison officials

to undertake certain remedial actions. Clauso must request such relief in an appropriate

action before a federal district court in the first instance; if denied, he may then properly

raise these claims before this Court on appeal. See In re Chambers Dev. Co., 148 F.3d

214, 226 (3d Cir. 1998) (noting that “mandamus is not a substitute for appeal”).




                                              2
      Similarly, the merits of Clauso’s habeas petition are outside the scope of this

mandamus proceeding. See id. If he wishes to dispute the District Court’s resolution of

his § 2254 claims, Clauso may do so by filing a proper appeal.

      Accordingly, we will dismiss Clauso’s petition for a writ of mandamus as moot.

All other pending motions are denied.




                                            3